83206: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-31490: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83206


Short Caption:YU VS. ZHANGCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A801184Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/28/2021 / Hauser, CharlesSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantLeana YuP. Sterling Kerr
							(Law Offices of P. Sterling Kerr)
						Taylor L. Simpson
							(Law Offices of P. Sterling Kerr)
						


AppellantSujuan HuangP. Sterling Kerr
							(Law Offices of P. Sterling Kerr)
						Taylor L. Simpson
							(Law Offices of P. Sterling Kerr)
						


RespondentLei GeAndrew H. Pastwick
							(Law Office of Andrew H. Pastwick, LLC)
						


RespondentLiang ZhangAndrew H. Pastwick
							(Law Office of Andrew H. Pastwick, LLC)
						





Docket Entries


DateTypeDescriptionPending?Document


07/14/2021Filing FeeFiling Fee due for Appeal. (SC)


07/14/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-20226




07/14/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)21-20229




07/14/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-20231




07/21/2021Filing FeeFiling Fee Paid. $250.00 from Law Offices of P. Sterling Kerr.  Check no. 6879. (SC)


07/21/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)21-20960




07/27/2021Order/ProceduralFiled Order. This court issued a notice directing appellants to file a case appeal statement. To date, appellants have failed to comply with this court's notice. Case appeal statement due: 7 days. (SC)21-21756




07/27/2021Notice of Appeal DocumentsFiled Appellants' Case Appeal Statement. (SC)21-21776




07/28/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Charles K. Hauser. (SC)21-21924




08/11/2021Docketing StatementFiled Appellants' Civil Docketing Statement. (SC)21-23388




08/12/2021Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge for Docketing Statement. (SC)21-23423




08/16/2021Notice/IncomingFiled Appellant's Proof of Service on Settlement Judge for Docketing Statement. (SC)21-23744




08/23/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for September 27, 2021, at 1:30 PM. (SC)21-24429




10/21/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-30437




10/22/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)21-30523




10/27/2021MotionFiled Stipulation/Dismiss Appeal. (SC)21-30962




11/02/2021Order/DispositionalFiled Order/Stipulated Dismissal. Pursuant to the stipulation of the parties, and cause appearing, "this appeal is dismissed."  Case Closed/No Remittitur Issued. (SC)21-31490





Combined Case View